


--------------------------------------------------------------------------------

[crl06302012ex101image1.gif]
AMENDED AND RESTATED DEFERRED COMPENSATION PLAN DOCUMENT

--------------------------------------------------------------------------------

February 8, 2006 (Amended December 2, 2008, July 20, 2011, October 27, 2011 and
July 17, 2012)






ARTICLE 1.INTRODUCTION
Charles River Laboratories hereby establishes the Charles River Laboratories
Deferred Compensation Plan effective as of January 1, 2006. The Company has
established the Plan to attract, retain and motivate certain of its key
employees, as well as those of its subsidiaries and affiliates, by providing
them with the opportunity to defer receipt of compensation and achieve resulting
tax efficiencies. The Plan is intended to be “a plan which is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of sections 201(2), 301(a)(3), 401(a)(1) of ERISA and is also
intended to be compliant with the requirements of Section 409A of the Code. The
Plan shall be administered in a manner consistent with those intents.
ARTICLE 2.    DEFINITIONS
As used herein, the masculine pronoun shall include the feminine, and the
singular shall include the plural, and the plural, the singular, and the
following terms shall have the following meanings unless a different meaning is
clearly required by the context.
“Account” means a Plan account for a Participant established pursuant to Section
7.1, which may pass to a Beneficiary pursuant to Article 9. Each Participant may
have more than one Account.
“Annual Interest Equivalent Factor” means the annual interest rate, declared
annually by the Company, applied to Deferrals allocated to the fixed rate fund
in accordance with Article 6.
“Annual Employer Contribution” means an amount for each Schedule B Participant
equal to 10% of the sum of such Participant’s (i) base salary plus (ii) target
annual bonus or, if lower, actual bonus, in each case in respect of the
applicable year.
“Annual Schedule A Incremental Amount” for any year shall be an amount for each
Schedule A Participant equal to the amount by which the Company would have been
required to increase its actuarial liability (vested Projected Benefit
Obligation) on its balance sheet for such year in respect of such Participant’s
ESLIRP benefit, determined in accordance with GAAP as if the retirement income
portion of the ESLIRP were still in existence. Such calculation shall be
determined using the actuarial assumptions specified by Section 417(e)(3)(A) of
the Code, and in the case of the interest rate specified under subparagraph
(ii)(II) of such section, using such rate established for the month of November
of the year preceding the year to which the liability increase and contribution
relate.
“Beneficiary” means a beneficiary designated in accordance with Article 9.
“Bonus Plan” means the annual incentive program used to determine the bonus
amounts payable to executives of the Company.
“Change of Control” means any one of the following: (i) the closing of the sale
of all or substantially all of the Company’s assets as an entirety to any person
or related group of persons; (ii) the merger or consolidation of the Company
with or into another corporation or the merger or consolidation of another
corporation with or into the Company or a subsidiary of the Company, in either
case with the effect that immediately after such transaction the outstanding
voting securities of the Company immediately prior to such transaction represent
less than a majority in interest of the total voting power of the outstanding
voting securities of the entity surviving such merger or consolidation; or (iii)
the closing of a transaction pursuant to which beneficial ownership of more than
50% of the Company’s outstanding Common Stock (assuming the issuance of Common
Stock upon conversion or exercise of all then exercisable conversion or purchase
rights of holders of outstanding convertible securities, options, warrants,
exchange rights and other rights to acquire Common Stock) is transferred to a
single person or entity, or a “group” (within the meaning of Rule l3d-5(b)(l)
under the Securities Exchange Act of 1934) of persons or entities, in a single
transaction or a series or related transactions. It shall be treated as a Change
in Control hereunder if any of the events described in clauses (i), (ii) or
(iii) occur to Charles River Laboratories Inc., or to International, or to any
other company directly or indirectly controlling either Company at the time of
any such transaction.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation Committee of the Board of Directors of the
Company, or any successor committee.
“Company” means International and Charles River Laboratories, Inc., a Delaware
corporation and a wholly owned subsidiary of International, unless otherwise
specifically stated or required by context.
“Deferrals” means compensation credited to a Participant’s Account during a
calendar year as a result of a Participant’s elections pursuant to Section 5.2,
plus Company contributions pursuant to Section 5.3, if any, plus, except where
the context otherwise requires, amounts attributable (i.e., credited notional
interest) to amounts previously deferred.
“Distribution Date” is defined in Section 8.2.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ESLIRP” means the Executive Supplemental Life Insurance and Retirement Income
Plan established in 1973 and from time to time amended.
“401(k) Savings Plan” means the qualified 401(k) savings plan offered by the
Company to employees meeting the proper age and service requirements.
“Initial ESLIRP Conversion Amount” means, for each Schedule A Participant, the
amount determined by the Company to be the value of the Participant’s ESLIRP
accrued benefit as of the end of the year prior to the year in which such
Participant’s participation in the Plan commenced.
“International” means Charles River Laboratories International, Inc., a Delaware
corporation.
“Measurement Funds” means the funds selected by the Committee to be used as the
measure of investment return on an Account, or portion thereof, when elected by
a Participant in accordance with Article 6. The fixed rate fund shall be
considered a Measurement Fund for purposes hereof unless specifically otherwise
required by context.
“Participant” means an executive who becomes eligible to participate in the Plan
and who elects to participate in the Plan or is designated to receive Annual
Employer Contributions, in accordance with Article 4.
“Plan” means the Charles River Laboratories Deferred Compensation Plan as set
forth herein and in all subsequent amendments hereto.
“Pre-retirement Account” means an Account the distribution schedule for which is
established by the Participant under Section 8.2 at the time such Account is
opened.
“Retirement Account” means an Account the distribution schedule for which is
established by the Participant under Section 8.1(a)(1) or 8.1(a)(2) at the time
such Account is opened.
“Schedule A Participant” means each Participant designated by the Company from
time to time as a Schedule A Participant.
“Schedule B Participant” means each Participant designated by the Company from
time to time as a Schedule B Participant.
“Trust” means any trust established under any Trust Agreement.
“Trust Agreement” means one or more of the trust agreement(s) entered into by
the Company, if any, to hold assets to be used to defray the Company’s expenses
of operating the Plan.
“Trustee” means a Trustee of any Trust.
ARTICLE 3.    ADMINISTRATION
Committee. The Plan shall be administered by the Committee. The Committee shall
have full discretionary authority to interpret the provisions of the Plan and
decide all questions and settle all disputes which may arise in connection with
the Plan, and may establish its own operative and administrative rules and
procedures in connection therewith, provided that any such procedures relating
to claims are consistent with the requirements of section 503 of ERISA and the
regulations thereunder. All interpretations, decisions and determinations made
by the Committee shall be binding on all persons concerned. No member of the
Committee who is a Participant in the Plan may vote or otherwise participate in
any decision or act with respect to a matter relating solely to himself (or to
his Beneficiaries).
Delegation by Committee. Except as the Committee may otherwise provide by
written resolution, the Committee’s duties and responsibilities under Section 3
(except for the duty to establish eligibility criteria under Article 4) shall be
delegated to the Vice President, Human Resources, who may further delegate
certain of such duties and responsibilities to other members of management of
the Company. For purposes of the Plan, any action taken by any such delegate
pursuant to such delegation shall be considered to have been taken by the
Committee. In addition, except as the Committee may otherwise provide by written
resolution, the Committee’s duties and responsibilities under Section 3 shall be
delegated (on a shared basis) to the Investment Committee of the Company;
provided, however, that material changes to this Plan pursuant to Section 14
will require approval of the Committee.
Indemnification. The Company agrees to indemnify and to defend to the fullest
possible extent permitted by law any member of the Committee and any delegate
(including any person who formerly served as a member of the Committee or as a
delegate) against all liabilities, damages, costs and expenses (including
attorneys’ fees and amounts paid in settlement of any claims approved by the
Company) occasioned by any act or omission to act in connection with the Plan,
if such act or omission is in good faith.
ARTICLE 4.    SELECTION OF PARTICIPANTS
The Committee shall select, or shall establish the applicable criteria for
determining, the employees of the Company or its subsidiaries or affiliates who
are eligible to participate in the Plan. When an executive has been selected to
participate in the Plan, he will be notified by the Committee and given the
opportunity to elect to defer compensation under the Plan. An executive who
makes such an election and/or is designated as eligible to receive contributions
pursuant to Section 5.3 is hereinafter referred to as a “Participant.”
ARTICLE 5.    DEFERRAL OF COMPENSATION
Deferral Opportunity. From time to time the Committee shall establish the extent
to which (if any) base salary or bonuses under one or more incentive bonus
programs may be deferred under the Plan. Unless otherwise provided by the
Committee, the following table identifies the types of compensation permitted to
be deferred under the Plan with corresponding maximum deferral percentages:
Types of Compensation
(Net of Employment Taxes)
Maximum Deferral
Annual Salary
0.5
Annual Bonus
1.0
“Sign‑on” Bonus
1.0

Deferral elections shall apply in all cases to compensation amounts after
reduction thereof for any applicable employment and withholding taxes.
Deferral Elections. For each calendar year, a Participant may irrevocably elect,
in accordance with this Article and Article 8, to defer receipt of all or part
of the compensation designated pursuant to Section 5.1; provided, however, that
unless specifically permitted by the Committee, such deferred amount may not in
aggregate be less than $5,000 for any year. A Participant’s election to defer
base salary payable in respect of services provided in any calendar year must be
made on or before December 15 of the previous calendar year. A Participant’s
election to defer an incentive award must be made prior to the time the amount
of the award is granted under the applicable incentive award program and, in any
event, prior to six months from the date the performance period ends. A
Participant’s election to defer a “sign‑on” bonus must be made at the time the
amount of the award is determined under the applicable program and, in any
event, prior to commencement of employment. In the case of a Participant who
becomes employed and eligible for the Plan during the same calendar year, the
elections described in this Article with respect to compensation for services
after the date of election (other than the election relating to “sign‑on” bonus)
may be made no later than 30 days following the Participant’s first day of
eligibility. Notwithstanding any provision of this paragraph, deferrals under
the Plan shall comply with the requirements of Section 409A as to timing of
election, and need not exceed such requirements of Section 409A.
Company Contributions. The Committee may from time to time designate any
individual then participating in the ESLIRP as a Schedule A Participant. For
each such Schedule A Participant, the Company will contribute to an Account
established or designated by such Participant an amount equal to such
Participant’s Initial ESLIRP Conversion Amount.
(a)    For each Schedule A Participant, the Company shall contribute to an
Account established or designated by such Participant in respect of each full
year such Participant remains employed by the Company following such
Participant’s designation as a Schedule A Participant, an amount equal to the
Annual Schedule A Incremental Amount. The company shall make the contribution
annually, no later than March 31st. The contribution will be retroactively
credited to the Participant’s Account as if it had been deposited on January 1st
of the contribution year. From January 1st through the business day immediately
preceding the actual contribution date, such contribution shall be credited on a
daily basis based on the fixed rate fund. Thereafter, such contribution shall be
credited or debited in accordance with Section 6.3.
(b)    The Committee may from time to time designate a Participant as a Schedule
B Participant. For each such Schedule B Participant, in respect of each full
year such Participant remains employed by the Company following such
Participant’s designation as a Schedule B Participant, the Company shall
contribute to an Account established or designated by such Participant the
Annual Employer Contribution. Each Annual Employer Contribution shall become
vested and nonforfeitable in four equal installments on December 31 (the
“Vesting Date”) of each of the four years following the year in respect of which
the Annual Employer Contribution was made, provided that the Participant remains
employed by the Company on the applicable Vesting Date. All of a Participant’s
Annual Employer Contributions will vest and become nonforfeitable upon (i) a
Change in Control, (ii) the Participant’s death or disability, or (iii) the
attainment by such Participant of age 60 following continuous employment by the
Company until such time. The company shall make the contribution annually, no
later than March 31st. The contribution will be retroactively credited to the
Participant’s Account as if it had been deposited on January 1st of the
contribution year. From January 1st through the business day immediately
preceding the actual contribution date, such contribution shall be credited on a
daily basis based on the fixed rate fund. Thereafter, such contribution shall be
credited or debited in accordance with Section 6.3.
(c)    A Participant may irrevocably elect, in accordance with Article 8, to
direct Company Contributions to one or more Retirement or Pre-retirement
Accounts. Such direction to and the payment schedule for any Account to which
Company Contributions in respect of services provided in any calendar year are
directed must be established on or before December 15 of the previous calendar
year, to the extent necessary to comply with Section 409A.
Pre-Retirement Life Insurance Benefit. Executives named in both Schedule A and
Schedule B, if any, are eligible to receive a pre-retirement life insurance
death benefit equal to four times the sum of (A) base annual salary plus (B)
target bonus calculated on a net basis taking into account all other
Company-provided life insurance in the aggregate.
Change in Control.(a) In the event that a Schedule A Participant becomes
eligible to receive Severance Payments under such Participant’s Change in
Control Agreement, as defined below, if any, the Company will be obligated to
make an additional contribution to an Account established or designated by such
Participant in accordance with this section.
(a)    Such additional contribution shall be equal to (i) the payment that would
have been made under Section 6.4 of the Change in Control Agreement had the Plan
not been implemented, minus (ii) the amount that would have constituted the
Participant’s accrued benefit under the ESLIRP as of the Date of Termination
without regard to the additional benefit provided under clauses (ii) and (iii)
of such Section 6.4 of the Change in Control Agreement, in the case of both
clause (i) and clause (ii) above assuming that the ESLIRP had continued in
effect through the Date of Termination.
(b)    Such additional contribution shall be made promptly following, but not
more than 15 days after, the Date of Termination, and shall be allocated to one
or more Measurement Funds, in accordance with the Schedule A Participant’s then
effective elections.
(c)    Capitalized terms used in this Section 5.5, when applied to a
Participant, shall have the meanings assigned to them in the Agreement (or the
Amended and Restated Agreement, as applicable) between such Participant and the
Company (the “Change in Control Agreement”), if any.
ARTICLE 6.    INTEREST EQUIVALENT FACTOR & MEASUREMENT FUNDS
Measurement Funds. The Participant may allocate his or her Deferrals to, or
notionally “invest” them in, one or more Measurement Funds. The Committee may,
in its sole discretion, discontinue, substitute, add or delete a Measurement
Fund at any time.
(a)    Annual Interest Equivalent Factor. The Committee shall determine the
annual interest equivalent factor that will apply to Deferrals allocated to the
fixed rate fund. The Committee may determine different interest equivalent
factors for Deferrals made in different calendar years, and except as otherwise
provided herein, the Committee may change each year the interest equivalent
factor applicable to the fixed rate fund for future periods.
Upon Change of Control. Following a Change in Control, the annual interest
equivalent factors applied to Deferrals of a Participant shall not be less than
the annual interest equivalent factors applicable to Deferrals of the
Participant immediately prior to the Change of Control. Further, to the extent
feasible, any Measurement Funds in existence prior to a Change in Control shall
continue to be available after a Change in Control, until distribution of
Accounts in accordance with Section 8.8.
Crediting/Debiting of Account Balances. In accordance with, and subject to, the
rules and procedures that are established from time to time by the Committee, in
its sole discretion, amounts shall be credited or debited to the balance of any
Account of a Participant in accordance with the following rules:
(a)    Allocation to Measurement Funds. In connection with each deferral
election in accordance with Section 5.2 above and each Company Contribution in
accordance with Schedule 5.3 above, each Participant shall allocate deferred
amounts in all Accounts to one or more Measurement Fund(s) (as described below)
to be used to determine the additional amounts to be credited or debited to such
Account balance (the notional “investment return”) for each period in which the
Participant remains in active participation in the Plan. On a daily basis, in
accordance with procedures established from time to time by the Committee, the
Participant may (but is not required to) reallocate any portion of his Account
balance(s) to one or more other Measure Funds. Any reallocation made in
accordance with the previous sentence shall apply to the next business day and
continue thereafter unless changed in accordance with the previous sentence.
(b)    Allocation Amounts. Allocations to any Measurement Fund shall be made in
increments of five percentage points (i.e., 5%) of the Account balance.
(c)    Crediting or Debiting Method. The performance of each elected Measurement
Fund (either positive or negative) will be determined by the Committee, in its
sole discretion, based on the published performance of the reference fund. A
Participant’s Account balance(s) shall be credited or debited on a daily basis
based on the performance of each Measurement Fund selected by the Participant,
as though (i) for any quarter with respect to which a Participant has elected to
reallocate his or her Account balances, a Participant’s Account balance(s) were
invested in the Measurement Fund(s) selected by the Participant, in the
percentages in effect for such calendar quarter, as of the close of business on
the first business day of such calendar quarter, at the closing price on such
date; (ii) the portion of the Account balance(s) that was actually deferred or
contributed during any calendar quarter were invested in the Measurement Fund(s)
selected by the Participant, in the percentages in effect for such calendar
quarter, no later than the close of business on the third business day after the
day on which such amounts are actually deferred from the Participant’s
compensation through reductions in his or her payroll, or otherwise contributed,
at the closing price on such date; and (iii) any distribution made to a
Participant that decreases the balance of any Account of such Participant ceased
being invested in the Measurement Fund(s) no earlier than three business days
prior to the distribution, at the closing price on such date. Any contribution
to which a Participant is entitled under Section 5.3(b) or (c) shall be credited
to an Account established or designated by such Participant as of the close of
business on the first business day of the calendar year following the year to
which it relates. Any contribution to which a Participant is entitled under
Section 5.3(a) shall be credited to an Account established or designated by such
Participant as promptly as practicable following such contribution. If
necessary, any such amount shall be credited with earnings determined by
applying the Annual Interest Equivalent Factor from such date until it is
possible to apply the Measurement Funds selected by the Participant or, if
applicable, until such requirements as may reasonably be imposed by the Company
have been satisfied.
(d)    No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for reference purposes only, and a Participant’s allocation of his or her
Account balance(s) to any such Measurement Fund, the calculation of additional
amounts and the crediting or debiting of such amounts to a Participant’s Account
balance(s) shall not be considered or construed in any manner as an actual
investment of his or her Account balance(s) in any such Measurement Fund or any
underlying reference portfolio. In the event that the Company or any Trustee in
its discretion determines to invest funds in any of the Measurement Funds or
underlying reference portfolios, or determines to invest in any other assets, no
Participant shall have any rights in or to such investments. Without limiting
the generality of the foregoing, a Participant’s Account balance(s) shall at all
times be a bookkeeping entry only and shall not represent any investment made on
his behalf by the Company or any Trust; the Participant shall at all times
remain an unsecured creditor of the Company.
ARTICLE 7.    PARTICIPANT ACCOUNTS
Establishment of Accounts. Each Participant shall establish, at the time of his
or her initial participation in the Plan, one or more Accounts reflecting the
amounts due the Participant under the Plan and the Committee shall cause the
Company to establish on its books such Accounts reflecting the Company’s
obligation to pay Participants the amounts due under the Plan.
Adjustments to Accounts. From time to time the Committee shall adjust each
Account of each Participant to credit amounts which the Participant has elected
to defer under Article 5 and direct to such Account, amounts contributed to the
Plan for the benefit of a Participant pursuant to Section 5.3 and directed by
such Participant to such Account, and amounts based on the annual interest
equivalent factors for the fixed rate fund and / or gains or losses based on the
applicable allocations in the Measurement Funds, determined under Article 6.
Participants’ Account(s) shall also be adjusted to reflect benefit payments and
withdrawals under Article 8 and shall continue to be adjusted under this Article
7 until the entire amount credited to the respective Account has been paid to
the Participant or his Beneficiary.
ARTICLE 8.    DISTRIBUTION OF BENEFITS
8.1    Retirement Accounts.
(e)    At the time a Participant elects to defer compensation pursuant to
Section 5.2 or direct the deposit of a contribution pursuant to Section 5.3, the
Participant shall direct the Deferral or contribution to a Retirement Account
and/or a Pre-retirement Account and shall establish the distribution schedule
for such Account if such schedule has not previously been established. If the
Participant chooses to establish a Retirement Account, the distribution schedule
for such Account can be either:
(1)    A lump sum:
(i)
upon termination of employment (including termination due to retirement); or

(ii)
at a specified time following termination of employment, subject to subsection
(b) below.

(2) In up to 20 consecutive annual installments, commencing:
(i)
immediately upon termination of employment; or    

(ii)
at a specified time following termination of employment, subject to subsection
(b) below.

(f)    Notwithstanding any election made pursuant to subsection (1)(ii) or (2)
above, if the Participant has not attained age 55 at the time of termination of
employment, all amounts will be distributed in a lump sum immediately following
his termination of employment.
(g)    For purposes of clarification, in the event that no Retirement Account
allocation or distribution election is validly made for an amount, such amount
will be distributed in accordance with subsection (1)(i) of Section 8.1(a)
above.


Pre-retirement Accounts. (a)     If at the time of a deferral election in
accordance with Section 5 the Participant chooses to establish a Pre-retirement
Account, the Participant shall designate the date or dates on which amounts
contained in such Account shall be distributed. If multiple distribution dates
are designated for a single Account, (i) such dates must be the same date in
consecutive years, and (ii), the portion of the Account distributed on such date
shall be a fraction which is the reciprocal of the number of distribution dates
remaining at the time of any such distribution. For example, if three dates are
selected, 1/3 of the Account shall be distributed on the first such date, 1/2 of
the Account on the second such date, and the entire remaining Account on the
last date. Each Pre-retirement Account may have only one distribution schedule,
and once established, such schedule may be changed only in accordance with
Section 8.6.
(d)    A Participant must be employed at the time such Pre-retirement
election(s) are scheduled to commence. If a Participant terminates employment
prior to commencement of any elected Pre-retirement distribution(s), at any age,
that Account(s) will be distributed in a lump sum upon termination.
Pre-retirement payments will continue as elected if a Participant terminates
employment after a Pre-retirement distribution commences. For purposes of
clarification, in the event that any allocation to a Pre-retirement Account or
any distribution election of a Pre-retirement amount under this Section 8.2 is
not validly made, all amounts subject to such allocation or election shall be
distributed in accordance with subsection (1)(i) of Section 8.1(a) above.
(e)    The first distribution date selected for a Pre-retirement Account must be
not earlier than three years after the date such amounts would have been paid to
the Participant had no Deferral thereof been made.
8.2A    Special Lump-Sum Payment. Notwithstanding any election made pursuant to
Section 8.1(a) or Section 8.2(a), in the event that the total amount of a
Participant’s undistributed balance in the Plan is equal to or less than the
amount then specified in Section 402(g)(1)(B) of the Code, or any successor
provision thereto, as of the date of termination of employment, the
Participant’s Retirement Account(s) and Pre-Retirement Account(s) shall be fully
distributed in a lump sum as soon as administratively feasible following
termination of employment. Any such distribution pursuant to this section will
comply in all respects with any applicable requirements of Section 409A.
8.2B    Payments and Disbursements. Payments and distributions under the Plan
shall be made on or as promptly as practicable after termination of employment,
or after the respective date(s) designated by the Participant pursuant to
Section 8.2, as the case may be, but in any event by the end of the calendar
year in which such termination or date occurs; provided, however, that if the
date of termination or such specified date is after November 30, such payment or
distribution will be made in the following calendar year.
Financial Hardship Distribution. In the event a Participant suffers an
unanticipated emergency due to circumstances beyond his control that results in
a financial hardship, the Participant may request a distribution of all or any
part of any Account. The Committee shall determine whether such a financial
hardship exists and what amount, if any, may be distributed. In no event shall
the aggregate amount of the distribution exceed either the value of the
Participant’s Account(s) or the amount determined by the Committee to be
necessary to alleviate the Participant’s financial hardship (which hardship
amount may include taxes owed because of such distribution) and that is not
reasonably available from other resources of the Participant. A distribution of
any amount pursuant to this section that is subject to Section 409A will not be
made unless the financial hardship distribution satisfies the requirements for
distribution on account of “unforeseeable emergency”, within the meaning of
Section 409A.
Disability. For purposes of the Plan, a Participant who ceases active employment
because of a disability is considered to remain active under the Plan, to the
extent permitted by Section 409A. A Participant who has become disabled, within
the meaning of Treasury Reg. Sec. 1.409A-3(i)(4), will receive a distribution of
all portions of any Account that were scheduled to be distributed on termination
of employment six months following the Participant’s date of disability, and all
other amounts will be distributed as scheduled, subject to the provisions of
Section 8.6.
Tax Withholding. To the extent required by applicable law, Federal, State, and
other taxes shall be withheld from any distribution.
Changes to Distribution Schedules. A Participant who has elected to receive
payment at a time and in a form described in this Section 8 may change such
election at any time up to 12 months prior to the date on which the payment was
originally scheduled to be made or to commence. Notwithstanding the foregoing,
any election to change distribution dates cannot result in an acceleration of
benefit payments and any further deferral must be for a period of not less than
5 years after the initially elected distribution date, in compliance with
applicable requirements of Section 409A of the Code. A changed election made
within 12 months of the date payment was originally scheduled to be made or to
commence is not valid and has no effect.
Compliance with Section 409A. If the implementation of any of the foregoing
provisions of the Plan would subject the Participant to taxes or penalties under
Section 409A of the Code, the implementation of such provision shall be modified
to avoid such taxes and penalties to the maximum extent possible while
preserving to the maximum extent possible the benefits intended to be provided
to Participants under the Plan. Without limiting the generality of the
foregoing, and notwithstanding any provision of the Plan which may be
interpreted to the contrary, any Participant who is treated as a “specified
employee,” for purposes of Section 409A, cannot receive or commence receiving
payment within six months of his or her termination of employment, to the extent
such delay is required by Section 409A and regulations promulgated thereunder.
Change in Control. Upon a Change in Control, all Accounts shall be distributed
to Participants; provided that, to the extent required by Section 409A, such
transaction also constitutes a change in the ownership or effective control of,
or in the ownership of a substantial portion of the assets of, the Company,
within the meaning of Section 409A. Such distributions shall be made not earlier
than January 1 and not later than January 31 of the calendar year following the
year in which the Change in Control occurred.
ARTICLE 9.    BENEFICIARY BENEFITS
In accordance with forms and procedures established by the Committee, a
Participant may designate a Beneficiary to receive the remaining balance of his
Account(s) upon his death, and may change such designated Beneficiary from time
to time. Payments to a Beneficiary under this Article 9 shall be made in
accordance with the distribution schedules established by the Participant for
his or her Account(s). Notwithstanding the preceding sentence, if a Beneficiary
survives the Participant but dies before the Participant’s entire Account has
been distributed, the remaining balance(s) of all of the Participant’s
Account(s) shall be distributed in a lump sum to the Beneficiary’s estate as
soon as practicable following receipt of notice of the Beneficiary’s death. If
no Beneficiary is designated (or if a designated Beneficiary does not survive
the Participant), the balance credited to the Participant’s Account(s) shall be
paid to the Participant’s estate in a lump sum as soon as practicable following
receipt of notice of the Participant’s death.
ARTICLE 10.    NATURE OF CLAIM FOR PAYMENTS
(a)    Except as may be provided herein, the Company shall not be required to
set aside or segregate any assets of any kind to meet its obligations hereunder.
A Participant shall have no right on account of the Plan in or to any specific
assets of the Company or to any assets of any Trust. Any right to any payment
the Participant may have on account of the Plan shall be solely that of a
general, unsecured creditor of the Company.
(b)    To assist in meeting its obligations under the Plan, the Company may
establish or designate a Trust, of which the Company is treated as the owner
under Subpart E of Subchapter J, Chapter I of the Code, and may deposit funds
with the Trustee of the Trust.
(c)    In all events, the Company shall remain ultimately liable for the
benefits payable under this Plan, and to the extent the assets at the disposal
of the Trustee are insufficient to enable the Trustee to satisfy all benefits,
the Company shall pay all such benefits necessary to meet its obligations under
this Plan.
(d)    The obligations of the Company hereunder shall be binding upon its
successors and assigns, whether by merger, consolidation or acquisition of all
or substantially all of its business or assets.
(e)    In the event that, following a Change in Control, any dispute arises as
to a Participant’s entitlements under the Plan, the Participant shall be
entitled to reimbursement, as incurred, of legal expenses incurred by the
Participant in enforcing his or her rights hereunder, unless the claim(s) made
by such Participant is determined by a court or arbitrator of appropriate
jurisdiction to be or have been manifestly without merit.
ARTICLE 11.    ASSIGNMENT OR ALIENATION
Prohibition on Assignment. The interest hereunder of any Participant or
Beneficiary shall not be alienable by the Participant or Beneficiary by
assignment or any other method and will not be subject to be taken by his
creditors by any process whatsoever, and any attempt to cause such interest to
be so subjected shall not be recognized.
11.2    Domestic Relations Orders.
(a)    All or a portion of a Participant’s benefit under the Plan may be paid to
another person as specified in a “Qualified Domestic Relations Order.” For this
purpose, a “Qualified Domestic Relations Order” means a judgment, decree, or
order (including the approval of a settlement agreement) which is:
(i)    issued pursuant to a State’s domestic relations law;
(ii)    relates to the provision of child support, alimony payments or marital
property rights to a spouse, former spouse, child or other dependent of the
Participant;
(iii)    creates or recognizes the right of a spouse, former spouse, child or
other dependent of the Participant to receive all or a portion of the
Participant’s benefits under the Plan;
(iv)    provides for payment in an immediate lump sum as soon as practicable
after the Committee determines that a Qualified Domestic Relations Order exists;
and
(v)    meets such other requirements established by the Committee.
(b)    The Committee shall determine whether any document received by it is a
Qualified Domestic Relations Order. In making this determination, the Committee
may consider:
(i)    the rules applicable to “domestic relations orders” under section 414(p)
of the Internal Revenue Code of 1986 and section 206(d) of ERISA;
(ii)    the procedures used under the 401(k) Savings Plan to determine the
qualified status of domestic relations orders; and
(iii)    such other rules and procedures as it deems relevant.
ARTICLE 12.    NO CONTRACT OF EMPLOYMENT
The Plan shall not be deemed to constitute a contract of employment between the
Company and any Participant, or to be consideration for the employment of any
Participant.
ARTICLE 13.    AMENDMENT OR TERMINATION OF PLAN
The Plan may be altered, amended, revoked or terminated in writing by the
Committee or the Company in any manner and at any time; provided, however, that
(i) no amendment or action of the Committee may have the effect of reducing the
vested balance of any Account of a Participant at the time of such amendment or
action without the consent of the affected Participant, (ii) following a Change
in Control, (A) no such alteration, amendment, revocation or termination shall
reduce the amount of a Participant’s Account or his rights to such Account as
determined under the provisions of the Plan in effect immediately prior to such
Change in Control (including without limitation any right to contributions under
Section 5.3), or otherwise adversely affect the Participant’s benefits under the
Plan, without the written consent of the affected Participant and (B) the
provisions of Sections 5.5, 6.2 and this Article 13 may not be amended. Any such
amendment, modification, revocation or termination shall comply with Section
409A.
ARTICLE 14.    CLAIMS REVIEW PROCEDURE
Notice. The Committee shall notify Participants and, where appropriate,
Beneficiaries, of their right to claim benefits under the claims procedures, and
may, if appropriate, make forms available for filing of such claims, and shall
provide the name of the person or persons with whom such claims should be filed.
Procedure. The Committee shall establish procedures for action upon claims
initially made and the communication of a decision to the claimant promptly and,
in any event, not later than 90 days after the claim is received by the
Committee, unless special circumstances require an extension of time for
processing the claim. If an extension is required, notice of the extension shall
be furnished to the claimant prior to the end of the initial 90 day period,
which notice shall indicate the reasons for the extension and the expected
decision date. The extension shall not exceed 90 days. The claim may be deemed
by the claimant to have been denied for purposes of further review described
below in the event a decision is not furnished to the claimant within the period
described in the three preceding sentences. Every claim for benefits which is
denied shall be denied by written notice setting forth in a manner calculated to
be understood by the claimant (i) the specific reason or reasons for the denial,
(ii) specific reference to any provisions of the Plan on which denial is based,
(iii) description of any additional material or information necessary for the
claimant to perfect his claim with an explanation of why such material or
information is necessary, and (iv) an explanation of the procedure for further
reviewing the denial of the claim under the Plan, including a statement of the
right of the claimant to bring an action under Section 502(a)(3) of ERISA
following an adverse benefit determination on review.
Review. The Committee shall establish a procedure for review of claim denials,
such review to be undertaken by the Committee. The review given after denial of
any claim shall be a full and fair review with the claimant or his duly
authorized representative having 60 days after receipt of denial of his claim to
request such review, the right to review all pertinent documents and the right
to submit documents, records, issues, comments and other information in writing,
all of which shall be taken into account regardless of whether it was submitted
in the initial benefit determination. The claimant shall be provided upon
request and at no charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claimant’s claim for benefits.
(a)    The Committee shall establish a procedure for issuance of a decision by
the Committee not later than 60 days after receipt of a request for review from
a claimant unless special circumstances, such as the need to hold a hearing,
require a longer period of time, in which case a decision shall be rendered as
soon as possible but not later than 120 days after receipt of the claimant’s
request for review. The decision on review shall be in writing and shall include
specific reasons for the decision written in a manner calculated to be
understood by the claimant with specific reference to any provisions of the Plan
on which the decision is based, a statement that the claimant is entitled upon
request and at no charge reasonable access to, and copies of, all documents,
records and other information relevant to the claimant’s claim for benefits, and
a statement of the right of the claimant to bring an action under Section
502(a)(1)(B) of ERISA.
ARTICLE 15.    GOVERNING LAW
This Plan shall be governed and construed in accordance with the laws of the
State of Massachusetts, to the extent such laws are not preempted by federal
law.
IN WITNESS WHEREOF, this Plan has been adopted by the Compensation Committee of
the Board of Directors of Charles River Laboratories, Inc., on February 8, 2006,
and amended on December 2, 2008, July 20, 2011, October 27, 2011, and July 17,
2012 and is executed by a duly authorized officer of Charles River Laboratories,
Inc.


Charles River Laboratories, Inc.
/s/ James C. Foster
 
By:
James C. Foster
 
 
Title:
Chairman, CEO & President




#PageNum#
    